                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                               #29 (3/2 hrg off)
                                        CIVIL MINUTES - GENERAL
    Case No.     CV 19-5821 PSG (MAAx)                                       Date     February 27, 2020
    Title        Michael Watkins et al. v. Woodridge Productions, Inc. et al.




    Present: The Honorable      Philip S. Gutierrez, United States District Judge
                    Wendy Hernandez                                          Not Reported
                       Deputy Clerk                                         Court Reporter
             Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                        Not Present                                             Not Present
    Proceedings (In Chambers):         The Court DENIES the motion to remand

        Before the Court is Plaintiffs Michael Watkins (“Watkins”) and Watkins Productions,
Inc.’s (collectively, “Plaintiffs”) motion to remand. See Dkt. # 29 (“Mot.”). Defendants
Woodridge Productions, Inc. (“Woodridge”), Sony Pictures Entertainment Inc. (“Sony”), Laura
Benson, William Roe, and Jordan Feiner (collectively, “Defendants”) oppose, see Dkt. # 31
(“Opp.”), and Plaintiffs replied, see Dkt. # 34 (“Reply”). The Court finds the matter appropriate
for decision without oral argument. See Fed. R. Civ. P. 78(b); L.R. 7-15. Having considered the
moving, opposing, and reply papers, the Court DENIES the motion.

I.          Background

            A.    The Complaint

        The following facts are taken from Plaintiffs’ complaint. Plaintiff Watkins is a successful
Hollywood cinematographer, director, and producer. See First Amended Complaint, Dkt. # 1-5
(“FAC”), ¶¶ 1, 14. Watkins alleges that in 2012 he accepted an offer from Defendants
Woodridge and Sony to help launch a new television show, The Blacklist, and served as the
Executive Producer and Main Director on the show. Id. ¶ 16. Defendants Sony and Woodridge1
leadership “repeatedly represent[ed] to Watkins that he could stay as long as he liked,” and
Watkins “relied on these assurances as he turned down other job opportunities.” Id. ¶ 17.
Watkins was ultimately fired based on an alleged altercation with a male camera assistant. Id. ¶
18. However, this justification for his termination was a ruse, and in fact Watkins did not
commit the assault; Watkins was fired without the benefit of an investigation or other process.
Id. ¶¶ 19–20. Subsequently, Defendants Woodridge and Sony published false and damaging

1
    Woodridge is a subsidiary of Sony. FAC ¶ 5 n.1.

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                 Page 1 of 10
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
    Case No.     CV 19-5821 PSG (MAAx)                                      Date   February 27, 2020
    Title        Michael Watkins et al. v. Woodridge Productions, Inc. et al.

statements about Watkins in relation to the alleged assault, and as a result he was “blackballed”
from other productions. Id. ¶¶ 22–23.

        Plaintiff initiated this action against Defendants on February 14, 2019, and subsequently
filed a First Amended Complaint, bringing the following causes of action:

            First Cause of Action: Breach of implied contract. See id. ¶¶ 29–33.

            Second Cause of Action: Failure to conduct investigations. See id. ¶¶ 34–41.

            Third Cause of Action: Breach of implied covenant of good faith and fair dealing.
            See id. ¶¶ 42–49.

            Fourth Cause of Action: Tortious interference with contractual relations. See id. ¶¶
            50–55.

            Fifth Cause of Action: Defamation per se. See id. ¶¶ 56–64.

            Sixth Cause of Action: Intentional infliction of emotional distress. See id. ¶¶ 65–
            70.

            B.     The Removal

       On July 5, 2019 the action was removed to this Court. See Notice of Removal, Dkt. # 1
(“NOR”). The Notice of Removal alleges that jurisdiction in this Court exists pursuant to federal
question jurisdiction, because Section 301(a) of the Labor Management Relations Act
(“LMRA”), 29 U.S.C. §§ 141 et seq., preempts Plaintiff’s claims. See id. ¶¶ 1–19. According to
the Notice of Removal, Defendant Woodridge and the Director’s Guild of America, Inc.
(“DGA”), a labor organization, are parties to a collective bargaining agreement, known as the
Directors Guild of America, Inc. Basic Agreement (“Basic Agreement” or “CBA”). See id. ¶ 8;
Declaration of Mark A. Wasserman, Dkt. # 2 (“Wasserman Decl. I”), ¶ 12; Dkt. # 1-11 at 7;
Declaration of Mark A. Wasserman, Dkt. # 31-1 (“Wasserman Decl. II”), ¶ 2, Ex. 1 (“Basic
Agreement”).2 The Basic Agreement is a multi-employer agreement that covers work done by

2
 The Court may “properly look[] beyond the face of the complaint to determine whether the
contract claim was in fact a [S]ection 301 claim for breach of a collective bargaining agreement,
‘artfully pleaded’ to avoid federal jurisdiction.” Young, 830 F.2d at 997.

CV-90 (10/08)                               CIVIL MINUTES - GENERAL                               Page 2 of 10
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
    Case No.     CV 19-5821 PSG (MAAx)                                      Date   February 27, 2020
    Title        Michael Watkins et al. v. Woodridge Productions, Inc. et al.

directors in the entertainment industry.3 NOR ¶ 8. Plaintiff was hired by Woodridge pursuant to
the terms of the Basic Agreement, and was employed as a Director on The Blacklist, a position
governed by the Basic Agreement. Wasserman Decl. I ¶ 11; Dkt. # 1-10 (“Director’s Deal
Memorandum”). The only capacity in which Plaintiff was employed by Woodridge at the time
of the events described in the FAC was the director’s position that is part of the bargaining unit
represented by the DGA and covered by the Basic Agreement. NOR ¶ 9.

       Pursuant to the CBA, Defendant Woodridge set forth the terms and conditions of
Plaintiff’s employment in “Deal Memorandums.” See Director’s Deal Memorandum. In
February 2018, Watkins entered into his last Deal Memorandum, specifying the terms of his
employment as Director for a guaranteed period of fifteen days. See id. This Deal
Memorandum explicitly incorporated the terms of the Basic Agreement, by: (1) expressly
providing that Watkins’ employment was subject to the Basic Agreement; (2) providing that the
Deal Memorandum would be submitted to the DGA pursuant to requirements set forth in Basic
Agreement Article 4-108; (3) authorizing Woodridge to deduct from Plaintiff’s salary “the
amount specified in the [Basic Agreement] as [his] contribution to the [DGA]”; and (4)
providing that Woodridge “reserve[d] the right to discharge [Watkins] at any time subject only to
the obligation to pay the balance of any compensation due, to the extent required by the DGA
Basic Agreement, to which [his] employment is subject.” Id.; NOR ¶ 11.

            Plaintiff now moves to remand the action to state court. See generally Mot.


3
  The Notice of Removal states that the CBA set the terms and conditions of Watkins’
employment including by prescribing minimum salaries and “guaranteed days” of employment
based on type of project for which services are rendered; setting forth the employer’s rights and
obligations with respect to the termination of Directors; providing ways in which the employer
may satisfy its obligation to furnish employment for a “guarantee[d]” period in instances in
which a Director is discharged, including through payment of the agreed-upon salary for the
applicable guaranteed period; setting forth requirements for the replacement of a Director on a
particular project; setting forth an employer’s right to offset salary obligations for Directors
discharged during a period of “guaranteed” employment; setting forth requirements and specific
layoff provisions for certain contracts that are of durations of twenty-six (26) weeks or longer;
expressly requiring all agreements between an employer and a Director to be memorialized in a
“Deal Memorandum” and forwarded to the DGA, and specifying the form that such Deal
Memorandum must take; and subjecting certain employment disputes to arbitration, including,
but not limited to, compensation-related claims. NOR ¶ 11.

CV-90 (10/08)                               CIVIL MINUTES - GENERAL                              Page 3 of 10
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-5821 PSG (MAAx)                                      Date   February 27, 2020
 Title          Michael Watkins et al. v. Woodridge Productions, Inc. et al.

II.      Legal Standard

       “Federal courts are courts of limited jurisdiction, possessing only that power authorized
by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (internal quotation
marks omitted). Under 28 U.S.C. § 1441, a defendant may remove a civil action from state court
to federal district court only if the federal court has subject matter jurisdiction over the case. See
City of Chi. v. Int’l Coll. of Surgeons, 522 U.S. 156, 163 (1997) (“The propriety of removal thus
depends on whether the case originally could have been filed in federal court.”). The case shall
be remanded to state court if at any time before final judgment it appears a removing court lacks
subject matter jurisdiction. See 28 U.S.C. § 1447(c); Int’l Primate Prot. League v. Adm’rs of
Tulane Educ. Fund, 500 U.S. 72, 87 (1991). Courts strictly construe the removal statute against
removal jurisdiction. See Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083,
1087 (9th Cir. 2009); Luther v. Countrywide Home Loans Servicing, LP, 533 F.3d 1031, 1034
(9th Cir. 2008). “A defendant seeking removal has the burden to establish that removal is proper
and any doubt is resolved against removability.” Luther, 533 F.3d at 1034; see also Moore-
Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (“[A]ny doubt about the
right of removal requires resolution in favor of remand.”).

III.     Discussion

        “The presence or absence of federal-question jurisdiction is governed by the ‘well-
pleaded complaint rule,’ which provides that federal jurisdiction exists only when a federal
question is presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar, Inc.
v. Williams, 482 U.S. 386, 392 (1987). “A state action cannot be removed to federal court based
on a federal defense, even that of preemption . . . but it can be removed if completely preempted:
the preemptive force of a statute may be so extraordinary that it converts an ordinary state
common-law complaint into one stating a federal claim for purposes of the well-pleaded
complaint rule.” Young v. Anthony’s Fish Grottos, Inc., 830 F.2d 993, 996–97 (9th Cir. 1987)
(cleaned up) (quoting Caterpillar, Inc., 482 U.S. at 393). “[T]o remove a state law claim to
federal court under the complete preemption doctrine, federal law must both completely preempt
the state law claim and supplant it with a federal claim.” Id. at 997.

        The LMRA is one of only a handful of statutes that the Supreme Court has held
completely preempts state law. Therefore, “[i]f the resolution of a state-law claim depends upon
the meaning of a collective-bargaining agreement, the application of state law . . . is pre-empted”
and the federal courts have jurisdiction over the claim. Lingle v. Norge Div. of Magic Chief,
Inc., 486 U.S. 399, 405–06 (1988). Section 301(a) of the LMRA provides federal jurisdiction


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 4 of 10
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-5821 PSG (MAAx)                                      Date   February 27, 2020
 Title          Michael Watkins et al. v. Woodridge Productions, Inc. et al.

over: “[s]uits for violation of contracts between an employer and a labor organization
representing employees in an industry affecting commerce as defined in this Act[.]” 29 U.S.C. §
185(a).

        The Ninth Circuit has articulated a two-part test to determine whether a state law claim is
preempted by the LMRA. First, the court must determine whether the cause of action is based
upon a right conferred on an employee by virtue of state law or by the CBA between the
employee and the employer. Burnside v. Kiewit Pac. Corp., 491 F.3d 1053, 1059 (9th Cir.
2007). If the right upon which the cause of action is based is conferred solely by the CBA, the
claim is preempted and the inquiry ends there. Id. However, if the right exists independently of
the CBA, the court must then consider whether the claim is substantially dependent on an
analysis of the CBA. Id. (citing Caterpillar Inc., 482 U.S. at 394). To make this determination,
the court considers whether the claim requires the court to interpret the terms of the CBA or
merely to “look to” the terms of the agreement. Id. (citing Livadas v. Bradshaw, 512 U.S. 107,
122 n.16 (1994); Firestone v. S. Cal. Gas Co., 219 F.3d 1063, 1065 (9th Cir. 2000)). The central
question is whether the meaning of the contract terms is in dispute: if the parties dispute the
meaning of the relevant provisions of the agreement, the claim is likely preempted; conversely, if
the parties do not dispute the meaning of the terms of the agreement, the claim is likely not
preempted. See Livadas, 512 U.S. at 124–25; see also Burnside, 491 F.3d at 1060 (“For
example, we know that neither looking to the CBA merely to discern that none of its terms is
reasonably in dispute, nor the simple need to refer to bargained-for wage rates in computing [a]
penalty, is enough to warrant preemption.”) (internal quotation marks and citations omitted);
Firestone, 219 F.3d at 1065 (“When the meaning of particular contract terms is not disputed, the
fact that a collective bargaining agreement must be consulted for information will not result in
§ 301 preemption.”). Where a claim can be litigated under state law alone, it is independent of
any CBA and not preempted by § 301. Lingle, 486 U.S. at 409–10.

       Here, Defendant asserts, and Plaintiff does not dispute, that at the time of his discharge
Plaintiff occupied a bargaining unit position and a collective bargaining agreement covered that
position. See generally Mot.; Opp. The Court now addresses whether Plaintiff’s claims are
preempted by § 301 of the LMRA by virtue of the CBA.

         A.      Breach of Implied Contract Claim




CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 5 of 10
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
    Case No.    CV 19-5821 PSG (MAAx)                                      Date   February 27, 2020
    Title       Michael Watkins et al. v. Woodridge Productions, Inc. et al.

       Plaintiff’s first cause of action is for breach of implied contract.4 Watkins alleges that he
was discharged from employment in violation of a side contract between him and Defendants
Woodridge and Sony, which was distinct from the CBA. See generally Mot. He alleges that
separate and apart from the CBA, he and Defendants Woodridge and Sony entered into an
implied contract that guaranteed Watkins continued employment for “as long as he liked” absent
“just cause” for his removal, and that Defendants breached this implied contract. See FAC ¶¶
17, 19, 21, 30–33.

       First, Watkins argues that his breach of implied contract claim arises from state law, not
from the CBA. He argues that this involves rights conferred by state law because the complaint
does not mention the CBA. See Mot. 7. And because his implied contract claim is wholly
separate from the CBA, he argues, Section 301’s preemptive scope does not encompass his
claims, see id. 7:1–10. Defendants argue that Watkins’ alleged implied contract can only be
effective as part of the CBA and that the right exists solely as a result of the CBA, see Opp.
5:18–25.

       Defendants point to several Ninth Circuit cases considering this issue. For instance, in
Aguilera v. Pirelli Armstrong Tire Corp., the Ninth Circuit concluded that Section 301
preempted breach of contract claims stemming from alleged independent contracts between
appellants, who held positions covered by a collective bargaining agreement, and their former
employer. 223 F.3d 1010, 1014–16 (9th Cir. 2000). The appellants contended that these side
agreements promised appellants that they would not be discharged, and that these agreements
existed separate and apart from the collective bargaining agreement. Id. The Ninth Circuit
explained that where the employment position in dispute “is covered by the CBA, the CBA
controls and any claims seeking to enforce the terms of [an agreement] are preempted,” and,
moreover, that “state law based contract claims arising from alleged pre-employment
misrepresentations [are] preempted by § 301 when the employee is subsequently hired under a
CBA.” Id. at 1015–16. Because the employer “acted in accordance with its contractual duties
under the CBA when it laid off the appellants and these duties are allegedly inconsistent with the


4
  “The essential elements of a claim of breach of contract, whether express or implied, are the
contract, the plaintiff’s performance or excuse for nonperformance, the defendant’s breach, and
the resulting damages to the plaintiff.” Green Valley Landowners Ass’n v. City of Vallejo, 241
Cal. App. 4th 425, 433 (2015). An implied contract “must be founded upon an ascertained
agreement of the parties to perform it,” and such agreement “may be inferred from the conduct .
. . of the parties.” Friedman v. Friedman, 20 Cal. App. 4th 876, 887 (1993).

CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 6 of 10
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-5821 PSG (MAAx)                                      Date   February 27, 2020
 Title          Michael Watkins et al. v. Woodridge Productions, Inc. et al.

appellants’ individual employment contracts, the CBA’s terms control” and their claims were
preempted. Id. at 1016.

        Similarly, in Chmiel v. Beverly Wilshire Hotel Co., the employee brought state law claims
including for breach of contract against his former employer, arguing they had entered into an
independent express or implied-in-fact contract, providing that the employee would not be
discharged absent good cause. 873 F.2d 1283 (1989). The collective bargaining agreement,
pursuant to a sideletter agreement, provided that the employee was a “probationary employee”
whom the employer had the absolute right to discharge, and the collective bargaining agreement
provided that employees were not permitted to enter individual contracts or agreements with the
employer varying the conditions of employment. Id. at 1285–86. The Ninth Circuit concluded,
that “[s]ince [the employee’s] independent contract claim concerns a job position governed by
the collective bargaining agreement, it is completely preempted by section 301.” Id. at 1286; see
also Young, 830 F.2d at 997–98 (alleged independent contract between employee and employer
regarding reinstatement controlled by CBA because employee held a position covered by CBA);
Stallcop v. Kaiser Found. Hosps., 820 F.d 1044–48 (9th Cir. 1987) (same).

       Defendants argue that like those cases, here, Plaintiff alleges a side contract that
guaranteed him continued employment, while Plaintiff held a position covered by a collective
bargaining agreement. Applying the reasoning of Young and Aguilera, Defendants argue that
the CBA controlled the terms and conditions of Plaintiff’s employment in his position, and any
alleged independent contract “c[an] be effective only as part of the [CBA].” Young, 830 F.3d at
997; Aguilera, 223 F.3d at 1016. Some courts that have considered the issue have determined,
relying on these decisions, that “any contract extrinsic to the CBA but which covers the same
employment relationship as the CBA is preempted.” Garcia v. Rite Aid Corp., No. CV
17–02124 BRO (SKx), 2017 WL 1737718, at *5 (C.D. Cal. May 3, 2017) (collecting cases);
Bachilla v. Pac. Bell Tel. Co., No. Civ. S-07-739 RRB KJM, 2007 WL 2825924, at *5 (E.D.
Cal. Sept. 25, 2007) (“Here, Plaintiffs assert that their implied labor contracts are independent of
the CBA and therefore their contract claim is not a claim for breach of the CBA. However,
because the subject matter of their implied contracts is a job position covered by the CBA, any
independent agreement of employment concerning that position could be effective only as part
of the collective bargaining agreement, thus the CBA controls and Plaintiffs’ contract claim is
preempted.”). However, other courts have construed these cases more narrowly: rather than
suggesting that state law claims for breach of separate contracts are subject to § 301 preemption
based purely on the existence of a CBA, preemption occurs where there were disputed CBA
terms at issue or direct conflicts with the CBA. See Herrera v. Perez, No. CV 12-1101 CAS
(AGRx), 2012 WL 1044302, at *3, n.1 (C.D. Cal. Mar. 27, 2012); Boccignone v. Sutter


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 7 of 10
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-5821 PSG (MAAx)                                      Date   February 27, 2020
 Title          Michael Watkins et al. v. Woodridge Productions, Inc. et al.

Healthcare, et al., No. C 07-06243 CRB, 2008 WL 786908, at *2–3 (N.D. Cal. Mar. 20, 2008).
Even assuming that this narrower interpretation is correct and applicable here, the Court
concludes that because Watkins’ claim is substantially dependent on an analysis of the CBA, it is
preempted.

       Defendants contend that the CBA requires interpretation of, and conflicts with, the
alleged agreement. First, the CBA requires side contracts to be memorialized in a valid Deal
Memorandum, and thus conflicts “with Watkins’ allegations that a solely oral contract could
govern his terms and conditions of employment.” Opp. 7:16–23. Section 4-108 of the CBA
provides:

         “Following the oral confirmation between Employer and a Freelance Director (or the
         Director’s agent) of the rate of compensation and the starting date for a proposed
         employment of the Director, the Employer will deliver a ‘deal memorandum’ to the Guild
         and to the Director (or the Director’s agent) prior to his or her employment.
         Such “deal memorandum” shall set forth at least the information contained in Exhibit “C-
         l” or “C-2,” as applicable, attached hereto. The ‘deal memorandum’ submitted may
         contain further terms in addition to those specified in such Exhibits, including part or all
         of the terms of the employment contract.”

Basic Agreement § 4-108, at 41. It also states: “In no event is any Director to commence
services before delivery of the “deal memorandum” to the Guild, except in cases of bona fide
emergency.” Id. The Deal Memorandum, issued pursuant to the CBA, sets forth a start date, a
“Guaranteed period” of Watkins’ employ on The Blacklist of fifteen days, and salary. See
Director’s Deal Memorandum. Defendants argue that this language reveals that Watkins’
allegation of a separate oral contract providing him with employment “for as long as he liked”
and requiring “just cause” for his removal, contradicts the CBA which provides that agreements
must be memorialized in a Deal Memorandum given to the Guild prior to employment. See
Opp. 7. Plaintiffs respond that nothing in this Section states that all agreements must be set forth
in the Deal Memorandum, or that such a Memorandum supersedes other agreements, and points
to the language that the Deal Memorandum “may contain further terms.” Reply 5.

       In addition, Defendants argue that the CBA and Deal Memorandum conflict with
Watkins’ claim because the CBA does not reference “just cause” for termination, and provides
other ways in which an employer may satisfy an obligation to provide employment for a
guaranteed term. Defendants point to Section 6-101 of the CBA which provides that: “the
obligation of the Employer upon entering into a contract for the employment of a Freelance


CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 8 of 10
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
    Case No.    CV 19-5821 PSG (MAAx)                                      Date   February 27, 2020
    Title       Michael Watkins et al. v. Woodridge Productions, Inc. et al.

Director to furnish employment during any of the foregoing ‘guarantee’ periods of employment
shall be wholly satisfied by the payment of the agreed salary for the applicable minimum
period.” Basic Agreement § 6-101, at 44.

       Defendants have the better argument. First, whether Watkins could enter into an oral
contract expanding his rights beyond those set forth in the Deal Memorandum requires
interpretation of the CBA’s provision regarding Deal Memorandums, specifically, whether that
provision permits separate oral contracts to govern employment terms. Second, whether the
agreement could modify the terms of the Deal Memorandum, such as by giving Watkins an
indefinite employment as opposed to the “guaranteed” period set out in the Deal Memorandum,
and whether the CBA’s provisions provide an alternate means to the employer of satisfying an
obligation to provide employment for the guaranteed term by paying the agreed salary, must be
interpreted. These provisions reveal that the claim is substantially dependent on an analysis of
the CBA.

        Plaintiffs rely on distinguishable cases, including Cramer v. Consolidated Freightways,
Inc., 255 F.3d 683 (9th Cir. 2001), in which employees sued their employer alleging violation of
their state privacy rights by installing video cameras in restrooms.5 As Defendants argue, “CBA
provisions such as those pertaining to the making of individual employment contracts,
‘guaranteed’ periods of employment, proper satisfaction of such guarantees, discharge of
Directors and minimum salary payments must be directly confronted” in resolving this contract
claim, unlike in Cramer, for instance, in which privacy rights regarding surreptitious video
surveillance in restrooms were illegal under state law, and the bargaining agreement did not need
to be interpreted to determine whether such privacy rights were invaded. See Opp. 15; Cramer,
255 F.3d at 688.6

5
  Notably, Watkins’ claim does not assert a violation of a nonnegotiable right created by statute
or public policy, like the right to be free from discrimination, nor is it a contract claim entered
into by an employee not covered by a CBA, unlike many of the cases he cites. See Opp. 2:5–15,
14–16; see, e.g., Lingle, 486 U.S. at 406 (involving a claim of retaliation in violation of state
public policy).
6
  To the extent that Watkins relies on Caterpillar Inc., 482 U.S. at 392, to support his position
that his implied contract claim is not preempted and that Defendants’ arguments amount to a
defense of pre-emption, this reliance is unpersuasive. See Mot. 5, n.20, 23; Opp. 12. Caterpillar
is inapplicable to the present circumstances because here, unlike in Caterpillar, Plaintiff did not
negotiate an individual employment contract for a position not governed by the CBA at a time
when he was not covered by the CBA. Caterpillar, 482 U.S. at 388–89; see also Aguilera, 223

CV-90 (10/08)                              CIVIL MINUTES - GENERAL                              Page 9 of 10
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-5821 PSG (MAAx)                                      Date   February 27, 2020
 Title          Michael Watkins et al. v. Woodridge Productions, Inc. et al.

         Accordingly, Plaintiffs’ breach of contract claim is preempted by § 301 of the LMRA.

         B.      Remaining Claims

        To the extent that Plaintiffs’ remaining state law claims are not subject to preemption, the
Court nonetheless has supplemental jurisdiction over such claims. See Opp. 11. Watkins bases
all of his causes of action on a specific set of events that took place at the time of his separation
from employment with Defendants. See generally FAC. Those claims are sufficiently related to
Plaintiffs’ contract claims to form part of the same “case or controversy.” See 28 U.S.C. § 1367.

IV.      Conclusion

         For the foregoing reasons, the Court DENIES Plaintiffs’ motion to remand.




F.3d 1015–16 (distinguishing Caterpillar).

CV-90 (10/08)                              CIVIL MINUTES - GENERAL                             Page 10 of 10
